DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/965,977 filed 07/29/2020 by Hitoshi Nishimori and Takayuki Nakajima.
Claims 1-11 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by OKAMOTO (JP 2016157561 A).
With respect to claim 1.  OKAMOTO teaches a battery pack which includes a plurality of stacked battery cells (abstract).  The pack is constituted by a rectangularly formed lower case, with the battery stack located in the case (abstract).  A pair of reinforcements 30 are then welded to the lower case (abstract).  The lower case 20 then includes a lower case body 22, as well as side walls 26 and 28 (paragraph 0015).  The reinforcement members 30 then are attached with bolts B1 (paragraph 0017).  The bolts may be inserted into mounting holes 76a of the bracket of an end plate 74 of the battery module (paragraph 0017).  As seen in Figure 4 the reinforcement parts 30 include at least four bolts B1, and the outer two are taken to be the fixed part to the ends of the battery module, and the center two are taken to be the claimed intermediate fixed part located between the pair of end fixed parts and fixed to the battery module.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANO (US 2016/0359153 A1) in view of MOTOHASHI (US 2018/0190955 A1).
With respect to claims 1 and 11.  KANO teaches an electric storage device that includes a storage module and a mounting plate (abstract).  The electric storage device 10 includes a power unit 12 mounted in an electric motor vehicle (paragraph 0023).  The power unit 12 includes a fixing plate 14 provided in a vehicle body frame (paragraph 0024).  On the fixing plate 14 a plurality of storage modules 16 that constitute the electric storage device 10 are mounted with a mounting plate 18 (paragraph 0024).  Each storage module 16 includes a plurality of stacked storage cells 22 (paragraph 0026).  At the opposite ends of the stack are end plates 28a and 28b, the end plates are connected by connection bands (paragraph 0027).  Holes are then formed in the end plates, and fixing screws 34 serve as a fastening part in the holes (paragraph 0028).  The mounting plate 18 is formed by a metal plate, with a pair of screw holes provided in the end portion of the mounting plate (paragraph 0030).  The screw holes then correspond to the fixing screws 34 (paragraph 0030).  The fixing plate 18 then further includes flange portions 38a and 38b serving as a fixing part (paragraph 0031).  The flange portions having holes and screws inserted in the holes for the fixing plate 14 (paragraph 0032).  The mounting plate 18 then is fixed to the fixing plate 14 by the screws 42 (paragraph 0032).  
The mounting plate 18 is taken to be the claimed reinforcing part, and is in contact with the fixing plate 14 which is taken to be part of the case.  The mounting plate 18 has the end fixed parts, such as 36a and 36b that are fixed to the end plates 28a and 28b of the modules (Figure 2).  The flange portions with the screw holes then are taken to be the intermediate fixed part located between the pair of end fixed parts, and fixed to the fixing plate 14, which is taken to be part of the case (Figure 2).  
KANO teaches the electric storage device incorporated in a power unit 12 (paragraph 0023).  The power unit includes the fixing plate 14 provided in a vehicle body frame (paragraph 0024).  Therefore, KANO does not explicitly teach a case that stores the battery module, the case having both a bottom wall and side walls.  At best, the fixing plate 14 of KANO would constitute a bottom wall.  
MOTOHASHI teaches a power supply device 100 configured by a housing 110 and is mounted in a vehicle (paragraph 0040).  The housing 110 includes at least a bottom section 110b (paragraph 0045) and side surfaces (Figure 2).  The housing then is configured to contain the battery components (paragraph 0040).
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the housing 110 of KANO with the housing 110 of MOTOHASHI as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both KANO and MOTOHASHI teaches battery packs for vehicles, and then MOTOHASHI teaches such battery packs include at least a bottom and side walls.  
With respect to claim 2.  KANO teaches the stack of storage cells include insulator plates or separators 24 disposed between the battery cells (paragraph 0026).  At least one of these separators 24 then is taken to be the claimed center block between a pair of side blocks, the side blocks being the pair of end plates 28a and 28b (paragraph 0027).  The intermediate part then is the flange portions 38a and 38b which are mixed in the fixing plate 14 (paragraph 0032) which is the part of the case as noted above.  
With respect to claim 3.  KANO teaches the mounting plate 18 includes a pair of screw holes 36a and pairs 36b (paragraph 0030).  The end platers similarly include holes 32a and 32b (paragraph 0028).  There is then a screws 34 serving as a fastening part inserted in the holes 32a and 32b (paragraph 0028) and then into the screw holes 36a and 36b (paragraph 0030).
With respect to claim 4.  KANO teaches the flange portions 38a and 38b which are the intermediate fixed part fixed to the case (paragraphs 0031-0032).  As seen in Figure 4 the flange part is separated from the center block, being the separator 24, providing the claimed gap.  

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKAMOTO (JP 2016157561 A) in view of MOTOHASHI (US 2018/0190955 A1).
With respect to claim 7.  OKAMOTO teaches a monitoring unit 46 provided between the reinforcement 30 and the lower case (Figure 3).  OKAMOTO teaches a monitoring unit is an electric component for monitoring the states of the batteries in the battery stack (paragraph 0037).  Therefore OKAMOTO does not explicitly teach a control unit configured to control charging and discharging of the cells.  
MOTOHASHI teaches a battery pack and power supply device (abstract).  There is then a battery controller 130 (paragraph 0044).  The controller controls overall operations of the power supply system, and includes an electric control unit (paragraph 0059).  The controller for examples charges the batteries (paragraph 0059).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to substitute the monitoring unit of OKAMOTO with the controller of MOTOHASHI, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  In the present case both OKAMOTO and MOTOHASHI teaches electronic circuits for the battery cells, and then MOTOHASHI teaches the control circuit.  
With respect to claim 8.  OKAMOTO teaches the pair of reinforcements 30 and brackets are welded to the case main body (paragraphs 0017-0018).  Therefore the end 30a is taken to be the plate member configured to fix to the case.  The intermediate part is taken to be the bolts in the middle, and are connected to the end 30a of the reinforcement member.  
With respect to claim 9.  OKAMOTO teaches the plate member 30a includes a first portion connected to the reinforcing part and a second portion fixed to the bottom wall, and is disposed between the bottom wall and the control unit (see Figures 3-4).  
With respect to claim 10.  OKAMOTO teaches the lower case 20 is made of a metal such as iron or aluminum (paragraph 0047).  OKAMOTO then teaches  welding of the reinforcement to the case (paragraph 0016).  OKAMOTO does not explicitly teach the reinforcement 30 comprises a metal or a resin.  However, at the time the invention was filed one having ordinary skill in the art would have been motivated to form the reinforcement member 30 including 48the plate member 30a to also be formed of metal as the case, in order to simplify the welding process.  

Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not explicitly teach the claimed battery pack that further includes the secondary cells having a wide side surfaces and narrow side surfaces, the cells are stacked in the thickness direction so that the wide side surfaces face the bottom wall, and the narrow side surfaces face the reinforcing part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722